DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 10/12/22. Claims 1-10 are cancelled. Claims 13-14, 16 and 18 are withdrawn due to a species election. Claims 11-12, 15, 17 and 19-20 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 10/12/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
Pages 4 – 7 of Applicant’s Remarks enumerates references. However, these references need to be placed in an IDS form to be properly considered and entered into the record with the Examiner’s signature and date.

Claim Objections
Claims 13-14, 16 and 18 are objected to because of the following informalities: 
They have the wrong identifier. They are labeled “Original”, but should be labeled “Withdrawn”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 11, 12, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARKER (EP 3278150, using US 2018/0284330 as equivalent).
The rejection is maintained as per reasons of record as stated in the previous office action of 7/12/22  and is incorporated herein:
Claims 11 and 15: PARKER discloses (see entire document) a structure or substrate comprising a surface and an optical element disposed on the surface (abstract, [0001]). The optical coating structure is formed by providing a base layer, the base layer having profile elements thereon, said profile elements being protrusions or indents formed on the surface of the layer, and depositing one or more reflectors on the base layer, the reflector causing reflections that impart color ([0011], ([0012], [0042], [0043]), [0075], [0076])  [thus reading on the claimed optical element imparting a structural color since the present specification recites that imparting structural color means  that there are microscopically structured surfaces that interfere with visible light contacting the surface causing scattering, refraction, reflection, interference and/or diffraction of light. See [0354] of the present Published Application]. PARKER further discloses that the invention provides a “structurally colored object” that comprises an optical coating structure on a surface of that object ([0026]) and that the optical color effect is used to create a desired color in place of piments ([0190], claim 52) [also reading on the claimed optical element imparting a structural color the surface].
The base layer can be the surface of any object to which the optical coating structure is applied to impart color, such as a plastic case for a mobile phone, coating for vehicles, glass ornaments, plastic such as acrylic, including PERSPEX, a plastic surface, a thermoplastic material such as acrylic, etc.; other examples of the base layer or substrate include polyurethane, PDMS, silicone ([0035], [0045], [0072], [0181], [0182], [0190], claim 62) [wherein thermoplastic material such as acrylic and PERSPEX read on the  claimed thermoplastic material, noting that PERSPEX is thermoplastic poly(methyl methacrylate). See https://en.wikipedia.org/wiki/Poly(methyl_methacrylate) for a definition of PERSPEX].
Regarding the claimed property of the structure having a “recycle optical property differential” of greater than about 40 percent, the inventors created their own lexicon to identify such property as a measure of the change in optical property of a structure before and after recycling, and that in this context, a greater differential indicates a greater change in the optical property due to recycling, and conversely, a smaller differential indicates a lesser change in the optical property due to recycling (see [0455] of the present Published Application). Since PARKER discloses a substantially identical structurally-colored article as claimed, PARKER’s structurally-colored article would inherently possess the claimed differential property of greater than 40% when recycled. “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Claim 12: The base layer may be transparent, white or colored ([0121], [0122]) [reading on the claimed no colorant].
Claim 17: Although PARKER does not explicitly disclose that the viewer has 20/20 vision and normal color vision and sees the colored article at about one meter from the structure, PARKER discloses that the color created by the reflections can be easily observed even at an angle of about 45 degrees ([0021]-[0023]); discloses that one can make the article to have random scattering patterns using a multi-layer reflector and the color will be visible from a range of angles and will be brighter than most pigments ([0063]); that  the profile elements can be ordered which would cause color change with angle through diffraction ([0064]); and gives examples of visual assessments of various samples taken in different experimental conditions, such as a white room lit with bright sunlight, a directional light at 5 PM with the sun being at 45 degrees in the sky, viewing in transverse plane to the sunlight or in plane of the sunlight, etc., wherein colors are seen by the human eye in all experiments ([0219], [01220], table 1). Such disclosure points to the article being visible to a viewer with 20/20 vision and normal color vision from a distance of 1 meter. Moreover, since PARKER discloses a substantially identical structurally-colored article as claimed, PARKER’s structurally-colored article is inherently visible to a viewer having 20/20 vision and normal color vision from a distance of about 1 meter from the structure. Products of identical chemical composition cannot have mutually exclusive properties.
Claim 19: PARKER discloses that the reflector can have two different refractive indexes ([0079]); that one can make the article to have random scattering patterns using a multi-layer reflector and the color will be visible from a range of angles and will be brighter than most pigments ([0063]); that the profile elements can be ordered which would cause color change with angle through diffraction ([0064]); that the reflector can have a chirped stack with dielectric layers of varying thicknesses to reflect varying wavelengths of light between the layers ([0080]); and that different colors can be achieved by using a different number of layers and thicknesses ([0114]) [all of which reads on the claimed two or more hues]. PARKER also discloses that one gets a single color but with slightly changing hues with changing angles ([0119]) [also reading on two hues] and discloses an example of varied hues and that some applications prefer no change is hues while other applications may find it desirable ([0194], [0223], [0230], [0232])  [also reading on two or more hues]. PARKER also discloses that it is well known in the art to produce optical coating structures  to reflect different wavelengths of visible light  to observe different colors at different viewing angles ([0003], [0004]) [also reading on two or more hues].
Claim 20: The article is a sheet ([0072], [0190], claim 71) and is useful in the production of footwear, bags, wallets, covers, upholstery, etc., wherein the optical color effect is used to create a desired color in place of piments ([0190]).

Claims 11, 12, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAITO et al (JP 2005/153192, using machine translation).
The rejection is maintained as per reasons of record as stated in the previous office action of 7/12/22  and is incorporated herein:
Claims 11 and 15: SAITO discloses (see entire document) a color developing body that emits a structural color, comprising a base material which has large numbers of protruded or recessed parts and layers of different diffractive indices placed on the base material, causing light to be reflected and intensified by diffraction effect and at the same time having high reflectance due to the effect of limiting the penetration of the light wave into the film (abstract, [0001], [0004], [0005], [0006]) [as claimed]. 
The material comprising the refractive index layers/reflectors is selected from silicon dioxide, titanium dioxide, magnesium fluoride etc. ([0009]). The base material is disclosed not to be limited, such as glass ([0008]), and additional layers are selected from film such as PMMA, MMA, methacrylates, etc. ([0009]), wherein SAITO further discloses that when said resins are used as the film, it has the advantage of heat resistance, strength etc. ([0015]) [wherein PMMA, MMA, and methacrylates read on the claimed thermoplastic material as a first thermoplastic material].
Regarding the claimed property of the structure having a “recycle optical property differential” of greater than about 40 percent, the inventors created their own lexicon to identify such property as a measure of the change in optical property of a structure before and after recycling, and that in this context, a greater differential indicates a greater change in the optical property due to recycling, and conversely, a smaller differential indicates a lesser change in the optical property due to recycling (see [0455] of the present Published Application). Since SAITO discloses a substantially identical structurally-colored article as claimed, SAITO’s structurally-colored article would inherently possess the claimed differential property of greater than 40% when recycled. “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Claim 12: SAITO does not disclose to add any colorant to any part of the article (see entire document). On the contrary, SAITO discloses to be against dyes since, instead, structures that develop color by the action of light reflection, interference, diffraction, etc. don’t change over time because of UV rays, are glossy, and are easy to use ([0002]).
Claim 17: Although SAITO does not explicitly disclose that the viewer has 20/20 vision and normal color vision and sees the colored article at about one meter from the structure, SAITO discloses an example of observing the color of the object with the naked eye to see it shine blue from the vertical to around 10 degrees ([0014]) and discloses that a gradual change in color is observed due to the angle change when viewed due to the high reflectance ([0003], [0006]). Such disclosure points to the article being visible to a viewer with 20/20 vision and normal color vision from a distance of 1 meter. Moreover, since SAITO discloses a substantially identical structurally-colored article as claimed, SAITO’s structurally-colored article is inherently visible to a viewer having 20/20 vision and normal color vision from a distance of about 1 meter from the structure. Products of identical chemical composition cannot have mutually exclusive properties.
Claim 19: A gradual change in color is observed due to the angle change when viewed ([0003]) [reading on the claimed two or more hues].
Claim 20: SAITO discloses a film ([0006], [0009]).

References cited but not applied
The cited reference is maintained as per reasons of record as stated in the previous office action of 7/12/22  and is incorporated herein:
PARKER (US 2016/0116645) discloses (see entire document) an optical coating structure applied to the surface of an object, which causes scattering, reflection or transmission through profile elements, thus imparting color effect to an object, the optical coating structure comprising multilayer reflector (abstract, [0001], [0002]). 

Double Patenting
Claims 11-12,15,17,19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/937,228 (reference application). 
The rejection is maintained as per reasons of record as stated in the previous office action of 7/12/22  and is incorporated herein:
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘228 recites particular wavelengths of reflectance from the optical element while the present claims recite that the optical elements impart color, more broadly silent as to the particular wavelengths, thus fully encompassing ‘228.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-12,15,17,19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 17/653,313 (reference application). 
The rejection is maintained as per reasons of record as stated in the previous office action of 7/12/22  and is incorporated herein:
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘313 further recites a transfer medium coupled to the optical element, while the present claims are more broadly silent regarding a transfer medium, thus fully encompassing ‘313.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-12,15,17,19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,397,283. 
Note that the rejection was previously over Applicator No. 17/136,697, which has subsequently been issued.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘283 further recites a transfer medium, while the present claims are more broadly silent regarding a transfer medium, thus fully encompassing ‘697.

Response to Arguments
Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive. 

Regarding the ODP rejections, Applicant has neither replied to them in the Remarks nor has Applicant filed terminal disclaimers.
Please be advised that the Office requires a full response to a Double Patenting rejection. The filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Applicant submits that PARKER only teaches thermoset materials, such as polyurethane, PDMS and silicone.
Applicant’s argument is not convincing: 
Applicant seems to have picked the thermoset polymers from a list that also contains thermoplastics. PARKER also discloses acrylics, such as PERSPEX ([0035]). PERSPEX is a thermoplastic poly(methyl methacrylate). See https://en.wikipedia.org/wiki/Poly(methyl_methacrylate). PARKER also discloses thermoplastic material, such as acrylic sheet ([0181]).  
A reference must be considered for all that it discloses and must not be limited to its preferred embodiments or working examples, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972).

Applicant submits that paragraph [0081] refers to a thermoplastic material but does not refer to the finished acrylic product as being a base layer or base structure and does not disclose that an optical coating is applied to this finished acrylic product.
Applicant’s argument is not convincing: 
It seems that Applicant meant to refer to paragraph [0181]. Said paragraph discloses how one can make etchings on the thermoplastic material such as an acrylic material to be used as the base layer. The previous paragraph, [0080], discloses that the optical coating structure is made by forming a base layer with the profile elements  in various ways, such as stamping, etching, etc. Quite clearly, PARKER is disclosing a method of making a thermoplastic acrylic material as the base and having an optical coating.

Applicant submits that the Office simply states that PARKER’s reflector inherently includes the claimed feature of having a recycled optical property differential of greater than about 40%, without any evidence, analysis, or discussion.
Applicant’s argument is not convincing: 
First, the present Inventors created their own lexicon to identify such property as a measure of the change in optical property of a structure before and after recycling, and that in this context, a greater differential indicates a greater change in the optical property due to recycling, and conversely, a smaller differential indicates a lesser change in the optical property due to recycling (see [0455] of the present Published Application). 
Claim 9  broadly discloses a structurally-colored article comprising a thermoplastic material and an optical element on one side of it.
Likewise, PARKER discloses a structurally-colored article comprising a thermoplastic material and an optical element on one side of it, as claimed.
Thus, PARKER’s structurally-colored article comprising a thermoplastic material and an optical element on one side of it would inherently possess the claimed differential property of greater than 40% when recycled.
Given the claimed subject matter (i.e., a structurally-colored article comprising a thermoplastic material and an optical element), all the evidence, analysis, or discussion is clearly articulated. Specifically, PARKER teaches a structurally-colored article comprising a thermoplastic material and an optical element, just as claimed.
 “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 

Applicant submits that in paragraph [0009] SAITO discloses that the refractive index can be made of PMMA, etc. but does not teach a first structure comprising a first thermoplastic material and having an optical element disposed; that paragraph [0015] is also discussing the refractive index layers, not the first structure including the thermoplastic material.
Applicant’s argument is not convincing: 
SAITO discloses in paragraph [0009] high and low refractive index layers comprising inorganic materials, such as aluminum oxide, titanium oxide, lead oxide, etc. and, further, that one can also have resin films such as PMMA, MMA, methacrylates, etc., noting that these films are thermoplastic materials.
SAITO further discloses that the high and low refractive index layers comprising the inorganic materials causes the color-developing body ([0012]).
Further examples also disclose that it is the inorganic materials that impart color ([0013]-[0014]).
In paragraph [0015], SAITO discloses that the above mentioned resins can be used for a multilayer film for the advantage of heat resistance, strength, etc.
There is nothing is SAITO that teaches that thermoplastics can impart color or are used optical element.
From reading SAITO, it seems that the disclosed article comprises a base (such as glass), and several layers including a resin layer of PMMA, MMA, methacrylates, etc., which is added for the advantage of heat resistance, strength, etc., and the high and low refractive index layers comprising inorganic materials that impart color to the article.
SAITO’s film made of PMMA, MMA, methacrylates, etc. read on the claimed first thermoplastic material, and SAITO’s inorganic materials read on the optical element.

Applicant submits that the Office simply states that SAITO’s reflector inherently includes the claimed feature of having a recycled optical property differential of greater than about 40%, without any evidence, analysis, or discussion.
Applicant’s argument is not convincing: 
First, the present Inventors created their own lexicon to identify such property as a measure of the change in optical property of a structure before and after recycling, and that in this context, a greater differential indicates a greater change in the optical property due to recycling, and conversely, a smaller differential indicates a lesser change in the optical property due to recycling (see [0455] of the present Published Application). 
Claim 9 broadly discloses a structurally-colored article comprising a thermoplastic material and an optical element on one side of it. SAITO discloses said claim, as discussed above, thus providing all the evidence, analysis, or discussion necessary to conclude that the claimed property would be inherent in SAITO.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765